—Order and judgment (one paper), Supreme Court, New York County (Michael J. Dontzin, J.), entered May 13, 1991, which dismissed petitioner’s CPLR article 78 proceeding seeking to review the determination of respondent City University of New York denying petitioner access to certain requested documents pursuant to the Freedom of Information Law (Public Officers Law § 84 et seq.), unanimously affirmed, without costs.
*196Order of the same court and Justice, entered May 1, 1992, which granted petitioner’s motion for renewal and/or reargument, and, upon reargument, adhered to the court’s prior determination dismissing the amended petition, unanimously affirmed, without costs.
The IAS Court properly determined that the documents sought by the petitioner in connection with Ms failure to achieve the rank of Professor at Queens College were exempt from disclosure under the New York Freedom of Information Law as "inter-agency or intra-agency materials” which are not "statistical or factual tabulations or data” or "final agency policy or determinations”, since the recommendations of the various committees concerning promotional candidates are entirely advisory in nature and rendered only to aid the actual decision-maker, the Board of Trustees, in reaching a determination on a particular candidate (Public Officers Law § 87 [2] [g] [i], [iii]; Matter of Kheel v Ravitch, 62 NY2d 1, 8; Matter of McAulay v Board of Educ., 61 AD2d 1048, affd 48 NY2d 659). Under the Freedom of Information Law, records which consist of opinions, advice, valuations, deliberations, proposals, policy formulations, conclusions or recommendations are exempt from disclosure in order " 'to protect the deliberative process of the government by ensuring that persons in an advisory role would be able to express their opinions freely to agency decision makers’ ” (Matter of Town of Oyster Bay v Williams, 134 AD2d 267, quoting Matter of Sea Crest Constr. Corp. v Stubing, 82 AD2d 546, 549).
We have reviewed the petitioner’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Ross, JJ.